Citation Nr: 1003496	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including major depressive disorder and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969, from May 1977 to February 1984 and from March 2003 to 
February 2005.  He also served in the Air Force Reserves from 
June 1997 to November 1997.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal of a September 2005 
rating decision of the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that major 
depression pre-existed service and was not aggravated.

2.  The Veteran currently has major depression that is 
related to service.


CONCLUSION OF LAW

A psychiatric disability, major depression, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 
38 C.F.R. § 3.304)(b) (2009).


REASSONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

A Veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre- service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).  If the disorder 
becomes worse during service and then improves due to in- 
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  and 
applies to claims, which were pending on or filed after May 
4, 2005.  

As the Veteran's case was pending as of that date, the 
amendment applies.  Wagner, supra, and VAOPGCPREC 82-90 (July 
18, 1990).  

The Veteran contends that he has an acquired psychiatric 
disability, which includes PTSD and major depressive 
disorder, consequent to his active military service.  He also 
contends that his major depressive disorder was exacerbated 
by his active military service.  See December 2009 
Appellant's Brief.

Service treatment records are negative for any indication of 
a psychiatric disorder, including major depressive disorder, 
during the Veteran's first two periods of active duty, and 
there is no indication that he was diagnosed with a 
psychiatric disorder at the time of his discharge in 1969 or 
1984.  There was also no indication of the Veteran being 
diagnosed with major depressive disorder at the time of his 
entrance onto active duty for his last period of service in 
March 2003.  

However, VA outpatient treatment records show that prior to 
his entry onto active duty for his last period of service in 
March 2003; the Veteran was treated for anger and stress in 
1995 and 1996, treated for symptoms of depression as early as 
2000, diagnosed with major depression in October 2001, and 
prescribed psychiatric medication for depression in February 
2003.  See outpatient treatment records from the VA Medical 
Center in West Haven, Connecticut.  

Furthermore, service treatment records for the Veteran's last 
period of active duty from March2003 to February 2005 show 
that the Veteran was again treated for depression as early as 
August 2003, and a Medical Board Report of December 2004 
shows a diagnosis of major depression in the line of duty.

The only opinion of record addressing the etiology of the 
Veteran's currently demonstrated major depressive disorder 
comes from the March 2005 VA examiner who noted that the 
medical record documents the Veteran's history of treatment 
for depression and symptoms of anger, interpersonal 
difficulties, mild paranoia and hypervigilance preceding his 
recent military activation, and opined that there was 
insufficient evidence to support a diagnosis of PTSD related 
to the Veteran's military experiences, but that it is at 
least as likely as not that the Veteran suffered a 
reactivation of his depressive disorder in the context of 
activation to Germany, and that the re-aggravation of his 
condition was likely aggravated further by his 
marital/divorce situation and employment 
difficulties/uncertainty.  The examiner found that the 2001 
treatment was not for depression, but for substance abuse.

The record does not contain the report of an examination for 
entrance onto the Veteran's last period of service.  The 
presumption of soundness is, therefore, applicable.  There is 
clear and unmistakable evidence, as shown by the pre-service 
treatment records and the VA examiner's opinion that the 
psychiatric disability pre-existed service.  It is not clear, 
however, that the disability underwent no aggravation in 
service.  The Veteran was able to serve for some time after 
service before seeking psychiatric treatment.  Moreover, the 
VA examiner's opinion can be read as indicating that the 
psychiatric disability was aggravated in service.  

Given the lack of clarity in the record, it cannot be said 
that the evidence is clear and unmistakable on the question 
of aggravation.  If the presumption of soundness is not 
rebutted, the claim becomes one for ordinary service 
connection.  Wagner v. Principi.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The service treatment records, the Veteran's statements and 
the VA examiner's opinion establish the presence of major 
depression in service.  The VA examiner provided a current 
diagnosis of major depression, and linked that diagnosis to 
the major depression identified in service.  The criteria for 
service connection for major depression are met.


ORDER

Service connection for a psychiatric disability, major 
depression, is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


